Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Mark D. Seegers on 05/14/2021.
In the claims, amend the claims as indicated below:
1.	(Currently Amended) A method, comprising:
	maintaining, by a computer system, a database having:
		a database table that stores data for a plurality of tenants, including particular data for a particular one of the plurality of tenants; and
		an index structure that stores indexes for accessing data of the plurality of tenants that is stored in the database table;
	receiving, by the computer system from the particular tenant, a request to perform a task that includes operating on the particular data included in the database table;
	determining, by the computer system based on the index structure, a division of the task into a plurality of subtasks, wherein the determining includes:

		dividing a range of indexes within the determined portion into a plurality of index sub-ranges designated by the plurality of subtasks; and
	processing, by the computer system, the plurality of subtasks in parallel, including by:
		determining a corresponding index sub-range for each of at least two of a plurality of threads; [[and]]
		causing each of the at least two threads to operate on a portion of the particular data in the database table that is specified by the corresponding index sub-range for that thread, wherein the determining of the division of the task into the plurality of subtasks occurs at least partially in parallel with the processing of ones of the plurality of subtasks; and
	in response to determining that the plurality of subtasks has been processed, the computer system sending a notification to the particular tenant that the request has been completed.
9.	(Currently Amended) A non-transitory computer-readable medium having program instructions stored thereon that capable of causing a computer system to perform operations comprising:
	maintaining a database having:
		a database table that stores data for a plurality of tenants, including particular data for a particular one of the plurality of tenants; and

	receiving, from the particular tenant, a request to perform operations on the particular data included in the database table;
	determining a division of the operations based on the index structure, including:
		identifying a portion of the index structure corresponding to the particular tenant, the identified portion being associated with a range of indexes; and
		determining a plurality of indications that each specify a corresponding sub-range within the range of indexes; [[and]]
	performing, at least partially in parallel with the determining of the division, ones of the requested operations on the particular data in the database table by causing a plurality of threads to concurrently process portions of the particular data that correspond to sub-ranges specified by ones of the plurality of indications; and
	in response to determining that the plurality of indications has been processed, sending a notification to the particular tenant that the request has been completed.
14.	(Canceled)
15.	(Currently Amended) A non-transitory computer-readable medium having program instructions stored thereon that are capable of causing a computer system to perform operations comprising:
	maintaining a database having:
			a database table that stores data for a plurality of tenants, including particular data for a particular one of the plurality of tenants; and

	receiving, from the particular tenant, a request to perform requested operations on the particular data included in the database table; and
	processing the request using a plurality of threads operating at least partially in parallel, 
	wherein at least one of the plurality of threads is executable to:
		determine a division of the requested operations based on the index structure, including:
			identifying a portion of the index structure that corresponds to the particular tenant, the identified portion being associated with a range of indexes;
			generating a plurality of tasks that each specify a corresponding sub-range within the range of indexes; and
			storing ones of the plurality of tasks in one or more processing queues as the tasks are generated, [[and]]
	wherein the remaining ones of the plurality of threads are executable to:
		retrieve a task from the one or more processing queues; and
		perform the requested operations on a portion of the particular data in the database table that corresponds to the sub-range specified by that retrieved task; and
	in response to determining that the plurality of tasks has been processed, sending a notification to the particular tenant that the request has been completed.
20.	(Canceled)
21.	(Canceled)
Allowable Subject Matter
Claims 1-13, 15-19 are allowed (claims 14, 20 and 21 are cancelled).
The following is an examiner’s statement of reasons for allowance:
The prior art neither discloses nor suggests the following limitation, in combination with the remaining elements as disclosed in Claim 1:
	“determining a corresponding index sub-range for each of at least two of a plurality of threads; [[and]] causing each of the at least two threads to operate on a portion of the particular data in the database table that is specified by the corresponding index sub-range for that thread, wherein the determining of the division of the task into the plurality of subtasks occurs at least partially in parallel with the processing of ones of the plurality of subtasks; and
	in response to determining that the plurality of subtasks has been processed, the computer system sending a notification to the particular tenant that the request has been completed”.
	The closest prior art (Schneider et al: US 2015/0032758 A1) discloses similar limitations of sub-index creation (par. 0031 and figure 3). However, Schneider et al do not explicitly teach:
	“determining a corresponding index sub-range for each of at least two of a plurality of threads; [[and]] causing each of the at least two threads to operate on a portion of the particular data in the database table that is specified by the corresponding index sub-range for that thread, wherein the determining of the division of the task into the plurality of subtasks occurs at least partially in parallel with the processing of ones of the plurality of subtasks; and
	in response to determining that the plurality of subtasks has been processed, the computer system sending a notification to the particular tenant that the request has been completed”.
	
Another close prior art, Collins et al (US 2011/0295838 A1), discloses similar features of multi-tenant database system (par. 0023). However, Collins et al do not explicitly teach:
“determining a corresponding index sub-range for each of at least two of a plurality of threads; [[and]] causing each of the at least two threads to operate on a portion of the particular data in the database table that is specified by the corresponding index sub-range for that thread, wherein the determining of the division of the task into the plurality of subtasks occurs at least partially in parallel with the processing of ones of the plurality of subtasks; and
	in response to determining that the plurality of subtasks has been processed, the computer system sending a notification to the particular tenant that the request has been completed”.

	
Any proper motivation for combining prior art elements has not been found because none of the above references explicitly teach the following limitation:
“determining a corresponding index sub-range for each of at least two of a plurality of threads; [[and]] causing each of the at least two threads to operate on a portion of the particular data in the database table that is specified by the corresponding index sub-range for that thread, wherein the determining of the division of the task into the plurality of subtasks occurs at least partially in parallel with the processing of ones of the plurality of subtasks; and
in response to determining that the plurality of subtasks has been processed, the computer system sending a notification to the particular tenant that the request has been completed”. Therefore a Prima Facie Case of Obviousness cannot be established.

Claims 9 and 15 are allowed for similar reason as claim 1.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loc Tran whose telephone number is 571-272-8485  The examiner can normally be reached on Mon-Fri. 7:30am-5pm; First Fri Off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)-270-1760.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LOC TRAN/
Primary Examiner, Art Unit 2165